Detailed Action
This office action has been issued in response to responses filed 1/10/2022 and 3/9/2022.  Claims 1, 11 and 17 were amended. Claims 1, 11-12 and 16-17 were previously amended in an after-final response filed 1/10/2022. Claims 1-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 9-19 in Remarks, filed 3/9/2022, with respect to independent claims 1, 11 and 17, and dependent claims as being rejected under 35 U.S.C. 103(a) as being unpatentable over Britt (US 2016/0197772 A1) in view of Cohn (US 2017/0310747 A1) have been fully considered and are found persuasive.  These rejections have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed in light of the Applicant’s arguments and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
Newly amended independent claims 1, 11 and 17 are allowed for reasons argued by applicant in pages 9-19 of the Remarks, filed 3/9/2022, and for reasons explained below.
As to independent claims 1, 11 and 17, the prior art including Britt (US 2016/0197772 A1) and Cohn (US 2017/0310747 A1), alone or in combination, fails to anticipate or render obvious the claimed invention.  
Britt (prior art on the record) teaches an IoT hub which collects user behavior with respect to an IoT device via sensors equipped to an IoT device, wherein the IoT devices are not directly connected to the internet, rather connected to the IoT hub. The IoT devices may be connected by a local connection and capable of having physical measurable traits. The IoT devices also include microcontrollers within the sensors which encrypt communications. 
Cohn (prior art on the record) teaches a method including transmitting, from a sensor to a peer to peer network transactions regarding telemetry events of IoT devices. The peer to peer network then adds the telemetry transactions of pertinent connected IoT devices. The peer to peer network may allow for shared storing of telemetry data of IoT devices.
Additionally, Chamarajnager (US 2020/0034454 A1), teaches blockchain for tracking and auditing of systems and processes that involve Internet-of-Things (IoT) devices. A gateway receives sensor data from an IoT device associated with an asset type. The gateway determines that the IoT device triggered an IoT event based on the sensor data and the IoT event definition.
Additionally, Tran (US 2019/0361917 A1), teaches an Internet of Thing (IoT) device which includes a camera coupled to a processor and a wireless transceiver coupled to the processor. Blockchain smart contracts can be used with the device to facilitate secure operation. Owners of IoT devices and sensors share generated IoT data in exchange for real-time micropayments on a blockchain.
Additionally, Mercuri (US 2019/0013948 A1), teaches an Internet of Things (IoT) blockchain interface system which facilitates receiving and deploying events from an IoT gateway to a blockchain using the event stack. The system receives telemetry data from multiple IoT sensors. The telemetry data may include measurements performed periodically. Accordingly, the system may receive thousands of measurements, e.g., events, from IoT sensors at any given epoch. Based on the telemetry data from the IoT sensors, the blockchain object may change its state.
None of the prior art of record cited above teaches the non-obvious features of the present invention: “wherein the IoTSD is an off-line device that is associated with a physical product, wherein the hardware interrogator interrogates a memory and sensors within the IoTSD, wherein the IoTSD only communicates with the hardware interrogator” and “wherein the hardware interrogator is prompted to interrogate the IoTSD in response to the one or more state sensors in the IoTSD sensing a change in a state of the physical product”.
 None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

Conclusion
Therefore, claims 1-20 are hereby allowed in view of applicant’s persuasive arguments and in light of amendment to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B.I.N./Examiner, Art Unit 2438  

/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438